Case 1:21-mj-00014-SAB Document 8 Filed 03/17/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
Plaintiff,
Vv. CRNO: 1:21-MJ-0014
ALFREDO GARCIA JR.

Defendant.

 

APPLICATION FOR WRIT OF HABEAS CORPUS
The undersigned attorney hereby applies to the Court for the issuance of a writ of habeas corpus

 

 

 

Ad Prosequendum CL) Ad Testificandum
Name of Detainee: Alfredo Garcia Jr.
Detained at Fresno County Jail
Detainee is: a.) charged in this district by: | 0 Indictment CO Information Complaint
charging detainee with: 21 U.S.C. §§ 846, 841(a)(1)

orb.) CL] a witness not otherwise available by ordinary process of the Court
Detainee will: a.) return to the custody of detaining facility upon termination of proceedings

orb.) C] be retained in federal custody until final disposition of federal charges, as a sentence

is currently being served at the detaining facility

Appearance is necessary on March 17, 2021 at 2:00 p.m. in the Eastern District of California.

 

 

Signature: /s/ Justin J. Gilio
Printed Name & Phone No: Justin J. Gilio (559/497-4000)
Attorney of Record for: United States of America

 

WRIT OF HABEAS CORPUS
J Ad Prosequendum CO) Ad Testificandum

The above application is granted and the above-named custodian, as well as the United States Marshal's Service
for this district, is hereby ORDERED to produce the named detainee on March 17, 2021 at 2:00 p.m., and any further

proceedings to be had in this cause, and at the conclusion of said proceedings to return said-detainee to the above-named
custodian, a ) .
Dated: = j Ll [ 2) Ss

Honorable Erica P. Grosjean
U.S. MAGISTRATE JUDGE

 

Please provide the following, if known:

 

 

 

 

 

 

AKA(s): Male [)Female
Booking or CDC #: 2013138 DOB: 01/02/1994
Facility Address: 1225 M Street, Fresno, CA Race:
Facility Phone: 559/600-8600 FBI#:
Currently

RETURN OF SERVICE

Executed on:

 

 

(signature)
